DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 7/25/2022, has been entered. Claims 18-27 are pending with claims 1-17 being currently cancelled and claim 27 being currently added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20190226301) in view of Gano et al. (US 20190203563), and in view of Smith et al. (US 20180283135).
Regarding claim 18: Rahman discloses a method of setting a lower completion 82 and cleaning a wellbore including a cased portion and an open hole portion in a single trip ([0012]). Rahman discloses running the lower completion 82 into the open hole portion of a wellbore to a selected setting depth on a wellbore setting and clean out string (Fig. 1; [0020], [0035]). Rahman discloses circulating fluids through a flow bore of the lower completion out through a terminal end to remove debris and condition the open hole portion (Fig. 1; [0020]). Rahman discloses preventing fluid from passing through screens on the lower completion with a non-mechanically operated valve  by setting a packer 86, 90, 94, 98 on the lower completion (Fig. 1; [0020], [0021], [0035]). However, Rahman does not explicitly disclose that a packer is set using a non-mechanically operated valve. Gano discloses setting a packer with a non-mechanically operated valve ([0019]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have modified the system of Rahman so that a packer can be set with a non-mechanically operated valve as taught by Gano. As both Rahman and Gano teach setting a packer to prevent fluid from passing through screens on the lower completion, as packers having various setting means are notoriously well known in the art, and as Gano teaches a specific type of packer, it would have been within routine skill to have selected a specific packer from a finite selection of packers. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Rahman discloses releasing the wellbore setting and clean out string from the lower completion (Fig. 6; steps 322, 329). Rahman discloses activating a casing cleaner on the wellbore setting and clean out string (Fig. 6). Rahman discloses moving the wellbore setting and clean out string to clean the cased portion ([0038]). Rahman discloses circulating fluids though the terminal end of the wellbore setting and clean out string to remove debris (Fig. 6). Rahman discloses closing a valve to isolate the lower completion from debris (Figs. 4b. 5b) but Rahman, as modified by Gano, does not explicitly disclose closing a fluid loss control valve (FLCV) to isolate and prevent losses to formation. Smith discloses closing a fluid loss control valve (FLCV) to isolate the lower completion from debris and prevent losses to formation (Fig. 1; [0001], [0014]). 
Regarding claim 21: Rahman discloses that the casing cleaner is one of a casing scraper, a casing brush, and a jetting sub ([0027]). 
Regarding claim 22: Rahman, as modified by Gano and Smith, discloses that the FLCV is closed immediately following starting cleanup operations to prevent losses and prevent debris from contaminating the lower completion (Rahman - [0036]). 
Regarding claim 23: Rahman, as modified by Gano and Smith, discloses that circulation fluids through the terminal end is initiated after closing the FLCV (Rahman - Figs. 1, 6; [0020], [0021], [0035], [0036]). 
Regarding claim 26: Rahman discloses that the wellbore setting and clean out string contains at least one of a brush, a magnets, a filter subs, and a jetting tool to clean the wellbore above the lower completion ([0027]). 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20190226301), Gano et al. (US 20190203563), and Smith et al. (US 20180283135) as applied to claim 18 above, and further in view of Adam et al. (US 20140014347).
Rahman, Gano, and Smith disclose the invention substantially as claimed and as discussed above.
Regarding claim 19: Rahman, as modified by Gano and Smith, does not explicitly disclose that activating the casing cleaner includes dropping a ball into the wellbore setting and clean out string. Adam discloses activating downhole tools using a drop ball ([0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Rahman, as modified by Gano and Smith, so that activating the casing cleaner includes dropping a ball into the wellbore setting and clean out string as taught by Gano (i.e. activating a downhole tool with a ball). As both Rahman, Gano, Smith, and Adam all teach activating downhole tools, as the activation of downhole tools is notoriously well known in the art, and as Adam teaches a specific activation configuration, it would have been within routine skill to have selected a specific activation configuration from a finite selection of activation configurations. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Allowable Subject Matter
Claim 27 is allowed.
Claims 20 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 7/25/2022, with respect to the previous rejections of claims 18-19, 21-23, and 26 have been fully considered but they are not persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants argue that that none of the prior art, taken singly or in combination, teaches a lower completion that is run into an open hole portion of a wellbore on a wellbore setting and clean out string as now described in claim 18. The examiner disagrees with applicants’ analysis and conclusion. Rahman explicitly discloses that the wellbore 12 may be cased or open hole ([0035]). It should also be noted that, although not relied on, Gano also discloses that completion equipment is equally well suited for use in open-hole wellbore operations [0015]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/25/2022